J-S06014-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: M.H.G., A MINOR                IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA

APPEAL OF: L.A.L., MOTHER                      No. 813 EDA 2014


             Appeal from the Decree entered February 5, 2014,
       in the Court of Common Pleas of Philadelphia County, Family
    Court, at No(s): CP-51-AP000222-2013; FID # 51-FN-002419-2011

IN THE INTEREST OF: M.C.G., A MINOR                IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA

APPEAL OF: L.A.L., MOTHER                      No. 814 EDA 2014


             Appeal from the Decree entered February 5, 2014,
       in the Court of Common Pleas of Philadelphia County, Family
    Court, at No(s): CP-51-AP000223-2013; FID # 51-FN-002419-2011

BEFORE: BENDER, P.J.E., LAZARUS, and FITZGERALD*, JJ.

MEMORANDUM BY BENDER, P.J.E.:                         FILED MARCH 05, 2015

      L.A.L. (“Mother”) appeals from the decrees entered February 5, 2014,

in the Court of Common Pleas of Philadelphia County, which involuntarily

terminated Mother’s parental rights to her minor son, M.H.G., born in

November of 2008, and to her minor daughter, M.C.G., born in March of

2010 (collectively, “the Children”). We affirm.1




* Former Justice specially assigned to the Superior Court.
1
   The parental rights of the Children’s father, A.G. (“Father”), were
terminated by separate decrees entered on the same date. Father is not a
party to the instant appeal.
J-S06014-15


      This matter first came to the attention of the Philadelphia Department

of Human Services (“DHS”) on May 14, 2011, when the Children’s older

brother and sister were discovered wandering the streets by Philadelphia

police officers.2 N.T., 2/5/2014, at 8, 17-18. The older siblings reported to

police that they ran away from home because Mother and Father were

beating them. Id. at 9. At the time the older siblings were found, they had

bruises on their backs, and appeared emaciated. Id. at 15. The Children’s

older sister also had bruises on her legs, and was wearing a one-piece

infant’s undershirt, despite being four years old. Id. The Children’s older

brother had a black eye and “dark circles under his other eye.”        Id.   An

investigation of the home was conducted, and garbage was discovered on

the floor of each room “to about calf level.” Id. at 9-10. The Children and

their older siblings were removed from the care of Mother and Father, and

were adjudicated dependent on June 8, 2011. Id. at 18-19. In September

of 2011, the Children’s older sister revealed that she had also been sexually

abused by Father.    Id. at 21-22.    Both Mother and Father faced criminal

charges as a result of these events. Id. at 17, 30, 44; DHS Exhibits 1 and

2.

      On April 16, 2013, DHS filed petitions to involuntarily terminate the

parental rights of Mother to the Children. A termination hearing was held on


2
  The Children are the children of Mother and Father. The Children’s older
siblings are Father’s children from a prior relationship, and are not related to
Mother. N.T., 2/5/2014, at 7.
                                     -2-
J-S06014-15


February 5, 2014, during which the trial court heard the testimony of

Mother, Father, and DHS social worker service manager, Ms. Sakinah Jones.

That same day, the court entered its decrees terminating Mother’s parental

rights. Mother timely filed notices of appeal on March 7, 2014, along with

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). This Court consolidated Mother’s appeals sua sponte

on April 21, 2014.

     Mother now raises the following issues for our review.

     1. Whether the [t]rial [c]ourt erred by terminating the parental
     rights of [Mother] under 23 Pa.C.S.A. § 2511(a)(1)?

     2. Whether the [t]rial [c]ourt erred by terminating the parental
     rights of [Mother] under 23 Pa.C.S.A. § 2511(a)(2)?

     3. Whether the [t]rial [c]ourt erred by terminating the parental
     rights of [Mother] under 23 Pa.C.S.A. § 2511(a)(5)?

     4. Whether the [t]rial [c]ourt erred by terminating the parental
     rights of [Mother] under 23 Pa.C.S.A. § 2511(a)(8)?

     5. Whether the [t]rial [c]ourt erred by finding, under 23
     Pa.C.S.A. § 2511(b), that termination of [Mother’s] parental
     rights [would] best serve the [C]hildren’s developmental,
     physical and emotional needs and welfare?

Mother’s Brief at 5 (lower court answers omitted).

     We consider Mother’s claims mindful of our well-settled standard of

review.

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law

                                    -3-
J-S06014-15


      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8) and (b). We need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

                                      -4-
J-S06014-15


we analyze the court’s decision to terminate under Sections 2511(a)(2) and

(b), which provide as follows.

         (a) General Rule.—The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                  *    *    *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to
            be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be remedied
            by the parent.

                                  *    *    *

         (b) Other considerations.—The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence

                                      -5-
J-S06014-15


      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”      In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

      Instantly, the trial court concluded that Mother’s parental rights should

be terminated in light of, inter alia, her inability to provide a safe

environment for the Children.        Trial Court Opinion, 7/10/2014, at 4

(unnumbered pages).      The court emphasized that Mother has refused to

acknowledge the role she played in the abuse suffered by the Children’s

older siblings, and that Mother has refused to believe that Father engaged in

sexual abuse.    Id. at 4-5.     Mother argues that the trial court erred by

terminating her rights because she visited with the Children regularly, and

because she worked diligently to achieve her Family Service Plan (“FSP”)

goals by obtaining housing, by obtaining employment, and by completing

parenting classes with a domestic violence component. Mother’s Brief at 8-

10.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by terminating Mother’s parental


                                      -6-
J-S06014-15


rights.   During the termination hearing Ms. Sakinah Jones, the DHS social

worker service manager, testified concerning the circumstances leading to

the placement of the Children in foster care. N.T., 2/5/2014, at 8-18. Ms.

Jones stated that, at the time the older siblings were discovered, they “had

visible bruises over their bodies.   They were emaciated.      Their stomachs

were expanded.       They appeared malnourished, . . . and after medical

examinations all of that was confirmed.”        Id. at 10.     Ms. Jones also

discussed the allegations of sexual abuse made by the Children’s older

sister. Id. at 22. Ms. Jones noted that the older sister, who was “five or

six” at the time, exhibited inappropriate sexual behaviors.     Id.   While the

older sister no longer acts out sexually, Ms. Jones explained that she still

exhibits behaviors that her therapists attribute to sexual victimization, such

as hoarding food, eating items that are not food, and urinating on herself.

Id. at 33.

      Ms. Jones further testified concerning Mother’s FSP goals. Specifically,

Mother’s goals were to be compliant with the services offered by the

Achieving Reunification Center (“ARC”). Id. at 20. At ARC, Mother was to

receive a parenting capacity evaluation, visitation with the Children, financial

workshop assistance, and assistance with employment, housing, and

parenting.    Id.   Domestic violence therapy also was incorporated into

Mother’s goals. Id. Ms. Jones conceded that Mother has completed all of

her FSP goals.      Id. at 23.   Despite this success, Ms. Jones expressed


                                     -7-
J-S06014-15


concern that Mother would be unable to keep the Children safe if they were

returned to her care. Id. at 25-26, 43, 47. Ms. Jones explained that Mother

does not view Father as a threat to the Children, and does not think that he

is capable of physical or sexual abuse. Id. at 23-25, 28-29, 43, 52.

      Additionally, Ms. Jones testified that she believed that Mother and

Father still have a relationship. Id. at 52. Ms. Jones conceded that Mother

and Father are no longer living together.     Id.   However, she noted that

Mother attends her supervised visits at DHS with Father “at times.” Id. at

27. Mother’s unsupervised community visits were converted into supervised

community visits out of concern that Father would be present.          Id.   Ms.

Jones noted that Mother’s visits with the Children “appear to be appropriate

in a supervised setting.” Id. at 53.

      Father testified that the bruises on the Children’s older siblings

resulted from their tendency to “play roughly.”     Id. at 56.   Father also

asserted that some of the bruises may have been caused by the older

siblings’ maternal grandmother. Id. at 57. Father admitted to spanking his

children in the past, and he claimed that the Children’s older brother got a

black eye after his face hit the side of a bath tub while being spanked. Id.

at 57-58. However, Father denied directly causing any injuries. Id. at 63-

64. Father also insisted that the Children’s older siblings had been eating

three meals a day while in his care. Id. at 58.




                                       -8-
J-S06014-15


      Mother testified that the Children spent most of their time with Father

prior to being removed from the home, because she “worked a lot.” Id. at

66. Mother claimed that she did not discipline the Children, but stated that

she would “pop [the] hands” of the Children’s older siblings.      Id. at 66.

Mother stated that she always made sure that there was food in the house,

and that the Children’s older siblings had the sort of food that they wanted.

Id. at 68.

      Mother further testified that she was originally scheduled to attend her

visits at DHS on Fridays, but that the visits were switched to Mondays

because “my Fridays were getting messed up and because they didn’t want

nobody in the center on Fridays.” Id. at 69-71. According to Mother, Father

was already visiting with the Children on Mondays, so she began attending

Father’s visits. Id. Mother stated that she arrives at the visits at the same

time as Father because they take the same bus. Id. at 71. Mother stated

that she keeps a “very close eye” on Father, and that, with respect to the

Children’s older siblings, “I do feel there is something wrong and that some

help should have been given.” Id. at 71. Mother testified that she “always

had good visits” with the Children. Id. at 69.

      Accordingly, the testimony presented at the termination hearing

establishes that the Children’s older siblings suffered severe physical and

sexual abuse at the hands of Father. Mother refuses to admit that Father

abused the Children’s older siblings, and refuses to admit her own role in


                                    -9-
J-S06014-15


this abuse. Thus, despite Mother’s success in achieving her FSP goals, the

record supports the trial court’s conclusion that she is incapable of parenting

the Children, as she cannot provide a safe environment. Mother’s parental

incapacity has left the Children without essential parental care or control,

and it was reasonable for the court to determine that Mother will not, or

cannot, remedy this incapacity. No relief is due.

      Next, we consider whether termination was proper under Section

2511(b).     The requisite analysis is as follows.

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. However, in cases where there is no evidence of a bond
      between a parent and child, it is reasonable to infer that no bond
      exists.   Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (some

citations omitted).

      With respect to the bond analysis pursuant to Section 2511(b), our

Supreme Court has explained, “the mere existence of a bond or attachment

of a child to a parent will not necessarily result in the denial of a termination

petition.”   T.S.M., 71 A.3d at 267.      “Common sense dictates that courts

considering termination must also consider whether the children are in a


                                       - 10 -
J-S06014-15


pre-adoptive home and whether they have a bond with their foster parents.”

Id. at 268 (citation omitted). Moreover, in weighing the bond considerations

pursuant to section 2511(b), “courts must keep the ticking clock of

childhood ever in mind.     Children are young for a scant number of years,

and we have an obligation to see to their healthy development quickly.

When courts fail, . . . the result, all too often, is catastrophically maladjusted

children.” Id.

      Here, the trial court concluded that it would be in the Children’s best

interests for Mother’s parental rights to be terminated, and that the Children

would not suffer irreparable harm. Trial Court Opinion, 7/10/2014, at 5-6

(unnumbered pages). The court emphasizes that the Children are bonded

with their foster parent, and that the foster parent provides a loving, stable,

and positive environment for the Children. Id. at 5. Mother argues that the

court lacked clear and convincing evidence to terminate her parental rights

under Section 2511(b) because, “[t]here was little or no testimony regarding

lack of bond between [Mother] and her children.” Mother’s Brief at 11.

      Again, we conclude that the record supports the trial court’s decision

to terminate Mother’s parental rights. Ms. Jones testified that, at the time of

the termination hearing, the Children had been in care for approximately 32

months.    N.T., 2/5/2014, at 19.      Currently, the Children are in a pre-

adoptive foster home separate from their older siblings. Id. at 30-31, 36.

At the time of the hearing, the Children had been residing there for about


                                     - 11 -
J-S06014-15


two years, and were “doing very well.” Id. at 32, 36. The Children refer to

their foster mother as “Mother,” and together they enjoy a parent/child

bond. Id. at 37, 39. The foster mother ensures that all of the Children’s

needs are being met. Id. at 40. The foster mother also takes the Children

on vacation, which included a trip to Disney World during the summer prior

to the termination hearing. Id. at 37. Ms. Jones stated that “[i]t wouldn’t

be good” for the Children to remain in foster care any longer, as this would

deny them permanency.      Id. at 41-42.        Instead, Ms. Jones opined that it

would be in the Children’s best interests to be adopted. Id. at 42, 45. She

also opined that it would not be detrimental to the Children to terminate

Mother’s parental rights. Id. at 46.

      Thus, the evidence supports the trial court’s determination that it

would be in the Children’s best interest if Mother’s parental rights were

terminated.   While there was little, if any, evidence presented concerning

the bond between Mother and the Children, the record suggests that a bond

is unlikely, as M.H.G. was removed from Mother’s care when he was only

about two and a half years old, and M.C.G. was removed when she was only

about one year old. To the extent that Mother and the Children are bonded,

that bond is clearly outweighed in the instant case by the Children’s need for

safety, and by the strong parent/child bond that they share with their foster

mother. We conclude that Mother is not entitled to relief.




                                       - 12 -
J-S06014-15


      Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Mother’s parental rights pursuant to

Sections 2511(a)(2) and (b), we affirm the decrees of the trial court.

      Decrees affirmed.

      Judge Lazarus joins this memorandum.

     Justice Fitzgerald files a dissenting statement.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/5/2015




                                    - 13 -